Title: To George Washington from Major William Williams, 8 June 1778
From: Williams, William
To: Washington, George


                    
                        Sir
                        June 8th 1778
                    
                    I am sorry that I am under the necessity of troubling your Excellency, with the neglect with which I have been treated since I made my escape from Philada it is now ten weeks I have been waiting to be restored to the rank I am entitled to at the time I was taken prisoner, Your Excellency is sensible that it was by the neglect or design of General Wayne for what reasons I cannot tell, by Your Excellency order. I called on him by letter to acquaint you with the reasons, After I was made a prisoner, there was a Scandelous and malicious report raised and propogated, that I was drunk and designedly gave my self up to the enemy, which report I heard in Philadelphia, On the first oppertunity I wrote to General Wayne if he would support my Character while I was a prisoner, by takeing notice of the persons who asserted it, I would engage when I returned to clear myself of the aspersion; At my return to camp I called on those Gentlemen, who had spoke the most free, who made concessions for what they had said, one Gentleman in particular owned that he was drunk at the time and was sorry for what he had said, and that the report was public and could not point out the author; but was sorry he had credited it, but believed it arose from an Officer whom I had wounded in the action for cowardly behavior. As the report has been circulated in a dark manner it may yet be believed by many, and my being Superseded seemingly justifys the report—I do therefore most heartily beg of your Excellency, to demand immediately of General Wayne the reason of my being left out in the preferments, And a Court of enquiry be appointed to enquire into my conduct at the battle of Germantown, in order that If I am not restored to my Rank I may resign with such a Character that my Conduct merits. I am your Excellencys most Obedient Humble Servant
                    
                        Wm Williams
                    
                